In a proceeding to enforce the alimony, child support and counsel fee awards which were granted in a divorce judgment of the Supreme Court, Queens County, dated July 26, 1971, the former husband appeals from two orders of the Family Court, Queens County, dated July 3, 1974 and November 15, 1974, respectively, (1) the first directing him to pay (a) $1,240 as arrears in alimony and child support, in instalments of $25 per week, and (b) $5 per week as future alimony, and (2) the second, made after a hearing on reargument, adhering to the first and directing appellant to give a $1,000 cash bond for application to the arrears. Appeal from order dated July 3, 1974 dismissed as academic, without costs. That order was superseded by the order dated November 15, 1974. Order dated November 15, 1974 affirmed, without costs. Matter of Lo Casto v Lo Casto (45 AD2d 712), relied upon by the former husband, is not in point. The' Family Court directed payment of sums accrued pursuant to a previous Family Court support order and the provisions of the parties’ judgment of divorce. The Family Court had jurisdiction to direct such payment, as the judgment of divorce (1) contained a provision continuing jurisdiction in said court as to "any order now existing in said court” and (2) did not provide for exclusive enforcement of the alimony and child support provisions in either the Supreme Court or Family Court (see Family Ct. Act, § 466). Martuscello, Acting P. J., Cohalan, Christ, Munder and Shapiro, JJ., concur.